United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2236
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Antonio Triplett,                       *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: November 1, 2001
                              Filed: November 5, 2001
                                   ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

        Antonio Triplett appeals his conviction, upon his guilty plea, for possessing
with intent to distribute more than five grams of cocaine base. See 21 U.S.C.
§ 841(a)(1), (b)(1)(B)(iii) (1994). The District Court1 sentenced him to 200 months'
imprisonment and four years' supervised release. Triplett’s counsel has filed a brief
and moved to withdraw under Anders v. California, 386 U.S. 738 (1967). Triplett has
filed a “Motion to Withdraw, With Prejudice, the Impending Direct Appeal,” in which
he argues his plea was coerced, he did not know the nature of the charge or that the

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
sentence he received could be imposed, he did not receive the sentence concessions
contemplated by his plea agreement, and his counsel was ineffective. We do not
believe that Triplett actually wishes to forego his right to appeal, and thus we will
liberally construe his motion as a pro se supplemental brief.

       Any complaints Triplett has about his counsel’s performance should be
presented in 28 U.S.C. § 2255 proceeding, see United States v. Cain, 134 F.3d 1345,
1352 (8th Cir. 1998), and he cannot claim on appeal that his guilty plea was
involuntary after declining to move to withdraw his plea in the District Court, cf.
United States v. Bond, 135 F.3d 1247, 1249 (8th Cir.) (per curiam) (holding that this
court need not address guilty-plea claim which defendant withdrew at sentencing
hearing), cert. denied, 524 U.S. 961 (1998). Triplett was adequately advised of the
nature of the charge and the sentence he could receive, and his sentence did not
violate his plea agreement.

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-